 


109 HR 397 IH: Tsunami Orphans and Unaccompanied Children Act of 2005
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 397 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Menendez (for himself, Ms. Jackson-Lee of Texas, Mr. Lantos, Mr. Towns, Mrs. Maloney, Mr. Hastings of Florida, Mr. McGovern, Mr. Evans, Mr. Owens, and Mr. Rangel) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To amend the Foreign Assistance Act of 1961 to provide assistance to children who are orphaned or unaccompanied as a result of the tsunamis that occurred on December 26, 2004, in the Indian Ocean. 
 
 
1.Short titleThis Act may be cited as the Tsunami Orphans and Unaccompanied Children Act of 2005. 
2.Findings; Declaration of policy 
(a)FindingsCongress finds the following: 
(1)Over 160,000 people were killed in the Indian Ocean region as a result of the earthquake and tsunamis that occurred on December 26, 2004. 
(2)Experts estimate that a higher than expected number of those killed were children. 
(3)According to the United Nations, 3 to 5 million people were affected by the disaster. Approximately 1.5 million of those individuals affected are children. 
(4)Experts estimate that the total number of children affected in the tsunamis could reach up to 50 percent. Experts estimate that a significant number of children have been separated from their parents or orphaned. 
(5)Orphaned and unaccompanied children are particularly vulnerable to disease, hunger, and exploitation. 
(6)In the chaotic environment following a disaster when protection mechanisms may not be in place, unaccompanied children are more vulnerable to traffickers and forcible recruitment into militias. 
(7)After a disaster, under-resourced governments, communities, and villages may not be able to independently provide sufficient care and services for orphans and unaccompanied children. 
(8)Unaccompanied children and orphans need immediate care and security in the short-term, as well as a long-term investment in their education, health, and protection. 
(9)Congress recognizes that a number of organizations including UNICEF, Save the Children, World Vision, and the International Committee of the Red Cross are leading the effort to reunify children with their families, provide protection against traffickers, and provide food, shelter, education, counseling, and many other vital services. 
(b)Declaration of policyIt shall be the policy of the United States to take prompt and appropriate actions to assist children who are orphaned or currently unaccompanied as a result of the tsunamis that occurred on December 26, 2004, in the Indian Ocean as an important expression of humanitarian concern and the traditions of the United States and, in particular, to assist such orphans and unaccompanied children by— 
(1)providing assistance for the purpose of identifying and reunifying unaccompanied children with their families; 
(2)providing assistance for the immediate care of unaccompanied children and orphans, including health care, food, shelter, education, psychological counseling, and protection from traffickers; and 
(3)providing for the long-term needs of children not reunified with immediate or extended family members, including long-term placement consistent with international standards and local customs and structures and also providing support for education, healthcare, food, job-training, and psychological counseling. 
3.Amendment to the Foreign Assistance Act of 1961Chapter 2 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2166 et seq.) is amended by inserting after title VI the following new title: 
 
VIIAssistance for Tsunami Orphans and Unaccompanied Children  
261.Authorization of assistance 
(a)In generalThe President, acting through the Administrator of the Agency, shall provide assistance to children who are orphaned or currently unaccompanied as a result of the tsunamis that occurred on December 26, 2004, in the Indian Ocean. 
(b)Activities supportedAssistance provided under subsection (a) shall be used to— 
(1)identify and reunify unaccompanied children by— 
(A)identifying, registering, and documenting, as soon as possible, all unaccompanied children; 
(B)attempting to trace each child’s immediate family, primary legal or customary care giver, or other extended family member; and 
(C)verifying that the child has been effectively and appropriately placed; 
(2)provide immediate care for unaccompanied or orphaned children during the identification and reunification process by— 
(A)providing, food, shelter, and access to education; 
(B)psychological and psychosocial counseling; and 
(C)creating mechanisms to protect against child trafficking, sexual abuse, and attempts to forcibly recruit children into militias; and 
(3)provide for the long-term needs of children not reunified with immediate family by— 
(A)attempting to place children with extended family members and relatives; 
(B)providing assistance, if there is no family care available, for children to be placed in foster-care or other care approved both by the Agency and local governments; 
(C)providing support for education, healthcare, food, job-training, and psychological counseling once children are placed, including psychological and psychosocial counseling for caregivers and extended family members who are responsible for such children; 
(D)monitoring placement to assure recognition of local customs and support structures; 
(E)monitoring placement to assure that care is consistent with international standards; and 
(F)monitoring the status of the children, in coordination with international nongovernmental organizations and multilateral organizations. 
(c)Administrative provisionsIn carrying out any programs under the terms of this section, the Administrator shall— 
(1)provide funds for projects to nongovernmental organizations in the United States, multilateral institutions, and international and indigenous nongovernmental organizations with expertise in caring for orphans and unaccompanied children; 
(2)coordinate with nongovernmental organizations in the United States, international nongovernmental organizations, and multilateral institutions to avoid duplication, waste, and fraud and ensure efficiency and the maximization of resources; 
(3)work closely with local governments and local nongovernmental organizations to develop long-term protection and monitoring mechanisms; 
(4)require all governments and nongovernmental organizations that receive assistance under this section to agree to international standards on the treatment of orphans and children; and 
(5)coordinate with other departments and agencies of the United States Government that have responsibilities related to child trafficking, child labor, and other issues related to orphans and unaccompanied children. 
(d)Terms and conditionsAssistance under this section may be provided on such other terms and conditions as the President may determine. 
262.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated to Agency’s Displaced Children and Orphans Fund to carry out this title $80,000,000 for each of the fiscal years 2005 through 2009. 
(b)Additional authoritiesAmounts appropriated pursuant to subsection (a)— 
(1)are authorized to remain available until expended; and 
(2)are in addition to amounts otherwise available for such purposes. 
(c)Funding limitationNot more than 7 percent of the amounts appropriated pursuant to subsection (a) for a fiscal year may be used for administrative expenses. 
263.Monitoring system 
(a)EstablishmentIn order to maximize the sustainable development impact of assistance authorized under this title, the President shall establish a monitoring system that meets the requirements of subsection (b). 
(b)RequirementsThe requirements referred to in subsection (a) are as follows: 
(1)The monitoring system shall establish performance goals for the assistance and express such goals in an objective and quantifiable form, to the fullest extent feasible. 
(2)The monitoring system shall establish performance indicators to be used in measuring or assessing the achievement of the performance goals described in paragraph (1). 
(3)The monitoring system shall provide a basis for recommendations for adjustments to the levels and type of assistance to enhance the impact of the assistance. 
264.Report 
(a)ReportNot later than December 31, 2005, and each December 31 thereafter until December 31, 2009, the President shall transmit to Congress a report that contains a detailed description of the implementation of this title for the previous fiscal year. 
(b)ContentsThe report shall contain the following information: 
(1)For each grant, cooperative agreement, contract, contribution, or other form of assistance awarded or entered into under this title— 
(A)the amount of the grant, cooperative agreement, contract, contribution, or other form of assistance, the name of each recipient and each country with respect to which projects or activities under the grant, cooperative agreement, contract, contribution, or other form of assistance were carried out, and the approximate number of orphans and other unaccompanied children who received assistance under the projects or activities; and 
(B)the results of the monitoring system with respect to the grant, cooperative agreement, contract, contribution, or other form of assistance. 
(2)For each grant, cooperative agreement, contract, contribution, or other form of assistance awarded or entered into under any provision of law other than this title for assistance for tsunami orphans and unaccompanied children, the information described in paragraph (1)(A). 
(3)Any other appropriate information relating to the needs of tsunami orphans or unaccompanied children that could be addressed through the provision of assistance under this title or under any other provision of law. 
265.DefinitionsIn this title: 
(1)AdministratorThe term Administrator means the Administrator of the Agency. 
(2)AgencyThe term Agency means the United States Agency for International Development. 
(3)ChildrenThe term children means persons who have not attained the age of 18. 
(4)OrphanThe term orphan means a child deprived by death of one or both parents. 
(5)Unaccompanied childrenThe term unaccompanied children means children separated from their family.. 
 
